Bkoyles, C. J.
1. The alleged newly discovered evidence is impeaching, and the affidavits of the “newly discovered” witnesses do not support the averments of the ground of the motion for a new trial based upon the alleged newly discovered evidence. Furthermore, the affidavits in support of such witnesses are defective in that they fail to give the names of the associates of the witnesses, and, therefore, the trial judge was authorized to deny the grant of a new trial on this ground. Ivey v. State, 154 Ga. 63 (6) (113 S. E. 175).
2. The other grounds of the motion for a new trial are not argued'or referred to in the brief of counsel for the plaintiff in error, and are treated as abandoned.

Judgment affirmed.


Luhe and Bloodworth, JJ., concur.